Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 10/13/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/499,685 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 10/13/2021 amendment/responses in the application of LEI et al. for “DETERMINING A RESOURCE FIELD THAT CARRIES FEEDBACK INFORMATION” filed 09/30/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1, 13-25, 37-42 are now pending. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-15, 18, 24-25, 37-39, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 2015/0173048 A1), hereinafter SEO.
SEO discloses an apparatus (UE, see figure 6) comprising: 
a transmitter that transmits data to a base station, wherein the transmission of the data from the user equipment to the base station has a corresponding parameter (the UE transmit TB(s) via PUSCH S604 to the BS, see figure 6); 
a processor that determines, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained in downlink control information (the BS receives TB(s) via PUSCH from UE S702 and transmit PHICH comprising ACK/NACK to the UE via PDCCH, see figure 7); and 
a receiver that receives the downlink control information comprising the source field determined based on the parameter of the transmission of the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group, see ¶ 0058). 

Regarding claim 13, SEO discloses a method comprising: 
transmitting data to a base station, wherein the transmission of the data from the user equipment to the base station has a corresponding parameter (the UE transmit TB(s) via PUSCH S604 to the BS, see figure 6); 
determining, based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained 
receiving the downlink control information comprising the source field determined based on the parameter of the transmission of the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group, see ¶ 0058). 

Regarding claim 14, SEO discloses the feedback information comprises hybrid automatic repeat request feedback (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group, see ¶ 0058).  

Regarding claim 15, SEO discloses that the feedback information indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded (The base station can generate ACK/NACK after decoding the UL data received from the user equipment. If the decoding of the UL data fails, the base station can transmit NACK to the user equipment after 4 subframes (e.g., subframe #8) from timing (e.g., subframe #4) of receiving the UL data, see ¶ 0101).
SEO discloses the resource field is determined based on at least one parameter corresponding to transmitting the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group), see ¶ 0058).

Regarding claim 24, SEO discloses the downlink control information control is common to a plurality of remote units, and the downlink control information comprises a configurable radio network temporary identifier (a base station determines a PDCCH format according to a DCI to be transmitted to a user equipment and attaches a CRC (cyclic redundancy check) to control information. CRC is masked with an identifier (e.g., RNTI (radio network temporary identifier)) according to an owner or usage of PDCCH. If the PDCCH is provided for a specific user equipment, the CRC can be masked with a unique identifier of the user equipment, i.e., C-RNTI (i.e., Cell-RNTI), see ¶ 0060).

Regarding claim 25, SEO discloses an apparatus (Base Station BS, see figures 6-7) comprising: 
a receiver that receives data from a user equipment, wherein the transmission of the data from the user equipment to the base station has a corresponding parameter (the UE transmit TB(s) via PUSCH S604 to the BS, see figure 6);

a transmitter that transmit the downlink control information comprising the resource field determined based on the parameter of the transmission of the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group, see ¶ 0058).
Regarding claim 37, SEO discloses a method comprising: 
receiving data from a user equipment, wherein the transmission of the data from the user equipment to the base station has a corresponding parameter (the UE transmit TB(s) via PUSCH S604 to the BS, see figure 6);
determining based on transmission of the data, a resource field that carries feedback information corresponding to the data, wherein the resource field is contained in downlink control information (the BS receives TB(s) via PUSCH from UE S702 and transmit PHICH comprising ACK/NACK to the UE via PDCCH, see figure 7);
transmitting the downlink control information comprising the resource field determined based on the parameter of the transmission of the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to 
Regarding claim 38, SEO discloses the feedback information comprises hybrid automatic repeat request feedback (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI includes UL or DL scheduling information or UL transmit power control command for a random UE group, see ¶ 0058).   

Regarding claim 39, SEO discloses that the feedback information indicates an ACKNOWLEDGEMENT in response to the data being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the data not being correctly decoded (The base station can generate ACK/NACK after decoding the UL data received from the user equipment. If the decoding of the UL data fails, the base station can transmit NACK to the user equipment after 4 subframes (e.g., subframe #8) from timing (e.g., subframe #4) of receiving the UL data, see ¶ 0101). 
Regarding claim 42, SEO discloses the resource field is determined based on at least one parameter corresponding to transmitting the data (the PHICH carries HARQ ACK/NACK (acknowledgment/negative-acknowledgment) signal in response to UL transmission. Control information carried on PDCCH may be called downlink control .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of FRENNE et al. (US 2019/0150007 A1), hereinafter FRENNE.
Regarding claims 16-17, 40-41, SEO fails to explicitly disclose that a time offset between receiving the downlink control information and transmitting the data is configurable or fixed.
In the same filed of endeavor, FRENNE discloses that a time offset (delay value) between receiving the downlink control information and transmitting the data is configurable or fixed (see ¶ 0040). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate FRENNE’s teaching in the network taught by SEO for determining or dynamically changing the delay value for the transmission of data from the wireless device after receiving data from the radio network node one may adjust the transmission time based on the . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of CHUN et al. (US 2009/0199063 A1), hereinafter CHUN.
Regarding claim 19, SEO fails to disclose the at least one parameter corresponding to transmitting the data comprises a subchannel index in response to the data being transmitted on at least one subchannel, and the subchannel index is lower than other subchannel indexes of the at least one subchannel.
In the same filed of endeavor, CHUN discloses that the Base Station (BS) dynamically allocating subchannels to user(s) in HARQ system (see ¶ 0046).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHUN’s teaching in the network taught by SEO in order to ensuring communication reliability by providing capable of effectively transmitting an ACK/NACK signal frequently. 
  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of ZHANG et al. (US 8,305,982 B2), hereinafter ZHANG.
Regarding claim 22, SEO fails to disclose the at least one parameter corresponding to transmitting the data comprises a remote unit signature index. 
In the same field of endeavor, ZHANG discloses that assigning signature sequence for the UE in order to reduce the average false detection rate for respective 
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate ZHANG’s teaching in the network/system taught by SEO in order to reduce the average false detection rate for respective UE on the feedback information in the HARQ network.

Claims 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of HAN et al. (US 2012/0275409 A1), hereinafter HAN.
Regarding claims 20-21, and 23, SEO fails to disclose the at least one parameter corresponding to a physical resource block index in response to the data being transmitted on at least one physical resource block, and the physical resource block index is lower than other physical resource block indexes of the at least one physical resource block or the at least one parameter corresponding to a demodulation reference signal sequence index of a demodulation reference signal sequence, a cyclic shift index of the demodulation reference signal sequence, or some combination thereof or the at least one parameter corresponding to transmitting the data comprises a subchannel index, a total number of resource fields provided by the downlink control information, a demodulation reference signal sequence index of a demodulation reference signal sequence or a cyclic shift index of the demodulation reference signal sequence, a remote unit signature index, or some combination thereof.
In the same field of endeavor, HAN discloses A terminal transmits a plurality of code words on a physical uplink shared channel (PUSCH) and receives a plurality of PRB RAlowest.sup_index) among PRBs mapped by the PUSCH and on an uplink demodulation reference signal (DMRS) circular shift parameter (nDMRS), and those downlink resources for which PHICHs are mapped respectively do not overlap each other (see abstract, and ¶ 0011-0013). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate HAN’s teaching in the network/system taught by SEO in order to provide a resource allocation method for avoiding collision of resources allocated when a plurality of PHICHs are transmitted. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13-25, 37-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	

Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412